Exhibit 16.1 May 8, 2012 Securities and Exchange Commission 450 Fifth Street, NW Washington, D.C. 20549 In re:Green Planet Bioengineering Co. Limited. File#:000-52622 FEI#:37-1532842 Ladies and Gentlemen: We have read the statements by Green Planet Bioengineering Co. Limited.included under Item 4.01 of its Report on Form 8-K/A Amendment No. 2 dated May 8, 2012, and we agree with such statements as they relate to our firm. This is to confirm that the client-auditor relationship between Green Planet Bioengineering Co. Limited and BDO China Dahua CPA Co., Ltd have ceased. Very truly yours, BDO China Dahua CPA Co., Ltd
